Citation Nr: 1342389	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-10 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right knee chondromalacia patella under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

2.  Entitlement to a separate compensable disability evaluation for the Veteran's right knee chondromalacia patella under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 for the period prior to January 14, 2009.  

3.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right knee chondromalacia patella under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 for the period prior to January 11, 2013.  

4.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's right knee chondromalacia patella under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 for the period on and after January 11, 2013.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1976 to November 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Phoenix, Arizona, Regional Office (RO) which granted a separate 10 percent disability evaluation for the Veteran's right knee chondromalacia patella under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261; effectuated that award as of January 14, 2009; and denied an increased evaluation for his right knee chondromalacia patella under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260.  In February 2013, the RO increased the evaluation for the Veteran's right knee chondromalacia patella under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 from 10 to 40 percent and effectuated that award as of January 11, 2013.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

In his undated Appeal to the Board (VA Form 9) received in March 2009, the Veteran advanced contentions which may be reasonably construed as informal claims for service connection for a neck disorder, a low back disorder, and a shoulder disorder.  The issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the RO for appropriate action.  

REMAND

The Veteran asserts that both increased evaluations under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 and earlier effective dates are warranted for his service-connected right knee chondromalacia patella.  He states that the relevant effective dates should be February 6, 1978.  

The issues on appeal are not clear given the procedural history of the instant appeal.  In February 1978, VA established service connection for right knee chondromalacia patella; assigned a 10 percent evaluation for that disability; and disallowed payment of VA disability compensation given the Veteran's receipt of service retired pay.  In January 2009, the Veteran sought "to activate my claim."  The RO construed the Veteran's request as an "application for service-connected compensation for chondromalacia patella right knee."  In May 2009, the RO granted a separate 10 percent evaluation for the Veteran's right knee chondromalacia patella under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261; effectuated that award as of January 14, 2009; and denied an increased evaluation for his right knee chondromalacia patella under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260.  In July 2009, the Veteran submitted a notice of disagreement (NOD) with the denial of evaluations in excess of 10 percent for his right knee chondromalacia patella under both 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 and the effective date assigned for a separate 10 percent evaluation for his right knee chondromalacia patella under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261.  In January 2010, the RO issued a statement of the case (SOC) to the Veteran which addressed the July 2009 NOD.  In March 2010, the Veteran submitted an Appeal to the Board (VA Form 9).  

In October 2012, the RO issued a supplemental statement of the case (SSOC) to the Veteran which initially adjudicated and denied the issue of "entitlement to an earlier effective date for the resumption of service connection prior to January 14, 2009."  In February 2013, the RO increased the evaluation for the Veteran's right knee chondromalacia patella under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 from 10 to 40 percent and effectuated that award as of January 11, 2013.  

The October 2012 SSOC initially adjudicated the issue of "entitlement to an earlier effective date for the resumption of service connection prior to January 14, 2009."  No previous rating decision or SOC had been provided to the Veteran which addressed the issue of an effective date prior to January 14, 2009, for the payment of VA disability compensation for the Veteran's right knee chondromalacia patella.  The Board observes that in no case will a SSOC be used to announce decisions by the RO on issues not previously addressed in a SOC. 38 C.F.R. § 19.31(a) (2013).  

Further, the Board finds that the issue of an effective date prior to January 14, 2009, for the payment of VA disability compensation to the Veteran is inextricably intertwined with the certified issues on appeal which address both the evaluations and the effective dates assigned for the Veteran's service-connected right knee disability.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of an effective date prior to January 14, 2009, for the payment of VA disability compensation for the Veteran's right knee chondromalacia patella.  The Veteran should be informed in writing of the resulting decision and his associated appellate rights.  The issue is not on appeal unless there is a NOD, a SOC, and a substantive appeal as to the issue. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

